Taylor, J.
The plaintiff in error was tried, convicted and sentenced in the circuit court of Leon county on an indictment charging him with an unlawful sale of spirituous liquors in said county contrary to prohibition established by an election in said county and comes here seeking a reversal of the judgment by writ of error.
The only error assigned is the denial of the defendant’s motion for a new trial made upon the ground that the verdict is contrary to the weight of the evidence. In support of this assignment it is contended that the proofs do not show that the whiskey sold by the defendant was a spirituous liquor or was intoxicating. It is quite true that the proofs do not show that the whiskey sold by the defendant was a spirituous liquor — but it does abundantly show that he did sell “whiskey” to two different parties on two sep*44arate occasions, — this being true, it was unnecessary to prove that the whiskey sold was a spirituous liquor or that it was intoxicating as the courts will take notice judicially of the meaning of the word “whiskey,” that it is an intoxicating spirituous liquor. Frese v. State, 23 Fla. 267, 2 South. Rep., 1.
The proofs further show that the defendant sold lager beer, and the courts will take judicial notice that lager beer is a malt liquor that comes within the prohibition of the statute. Netso v. State, 24 Fla., 363, 5 South. Rep. 8; Caldwell v. State, 43 Fla., 545, 30 South. Rep., 814; Nusebaumer v. State, 54 Fla., 87, 44 South. Rep., 712.
Finding no error, the judgment of the circuit court in said cause is hereby affirmed at the cost of the plaintiff in. error.
Hocker and Parki-iill, J. J., concur;
Whitfield, C. J., and Shackleford and Cockrell, J. J., concur in the opinion.